DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is responsive to the applicant's amendment filed on 11/25/2020.   The applicant(s) amended claims 1, 21 and 29 (see the amendment: pages 2-8).
	The examiner withdrew the previous claim rejection under 35 USC 112 (b), because the applicant amended the corresponded claim(s).  

Allowable Subject Matter
Claims 1-8 and 21-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 21 and 29, the instant application is directed to a method, system, and non-transitory computer readable storage medium for automatically determining language with speech recognition of spoken utterance received via an automated assistant interface.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
“…determining that a spoken utterance was received at an automated assistant interface of a computing device that is accessible to an automated assistant, wherein the spoken utterance is provided in a first language and the automated assistant is configured 
selecting, in response to determining that the spoken utterance was received at the automated assistant interface, a user-specific language profile corresponding to a user that provided the spoken utterance, wherein the user-specific language profile identifies at least the second language as a candidate language for providing the responsive output;
accessing data that characterizes user activity associated with interactions between the user and one or more applications, the interactions occurring prior to the user providing the spoken utterance, wherein the data indicates that the user has interacted with the one or more applications using the first language; 
generating, based on the data that characterizes the user activity, a first language score that is for the user and the first language; 
determining whether the first language score satisfies one or more conditions, wherein determining whether the first language score satisfies the one or more conditions includes determining whether the first language score satisfies a threshold value; and
in response to determining that the first language score satisfies the threshold value: 
selecting the first language over the second language for providing the responsive output; 
causing, based on the first language being selected over the second language, responsive audio data to be generated, wherein the responsive audio data characterizes the responsive output as expressed using the first language; and
causing, when the responsive audio data has been at least partially generated, the responsive output to be provided, at the computing device via the automated assistant, using the responsive audio data.”  

The prior art of record, SREEDHARA (US 2019/0102481), PITSCHEL et al. (US 2014/0272821), FREEMAN et al. (US 2014/0012577),  CHEN et al. (US 9,418,567) and COMBS (US 9,786,271), provided numerous related teachings and techniques of determining/ providing a related language through an interface during interaction/conversation between the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


QH/qh
January 14, 2021
/QI HAN/Primary Examiner, Art Unit 2659